Collins, Judge,
delivered the opinion of the court:
Plaintiff executors seek a refund of $37,450.85, pins interest, allegedly constituting an overassessment of estate taxes levied upon the estate of William Clark Symington, deceased. The central question is whether plaintiffs, before suing in this court, filed a valid administrative claim for refund, as required by 26 U.S.C § 7422(a) (1964). As that statute directs, a suit for refund cannot be maintained in this court unless and until a claim for refund has been duly filed with the Internal Eevenue Service. Rosengarten v. United States, 149 Ct. Cl. 287, 181 F. Snpp. 275, cert. denied, 364 U.S. 822 *612(I960); see Miniature Vehicle Leasing Corp. v. United States, 266 F. Supp. 697 (D.N.J. 1967).
Tbe case is before the court on cross-motions of the parties for summary judgment. All pertinent data are contained in the pleadings and briefs, with attached exhibits, and there is no dispute over the material facts. As explained below, we find for defendant.
Decedent Symington, a resident of New Jersey, died testate on July 28, 1963. His will was admitted to probate by the Surrogate’s Court for the County of Essex, New Jersey, on August 12, 1963, on which date plaintiffs were appointed executors of the estate. A net estate tax of $480,111.75 was paid upon filing the Federal estate tax return on October 26, 1964.
Under the provisions of the will, the residue of the estate was to be divided into two equal parts and held as separate trusts. Estate taxes were payable out of this residue. One of the trusts was designed to qualify for the charitable deduction from the gross taxable estate. All the income from this trust was payable to decedent’s wife during her lifetime. At her death, specific noncharitable bequests to named individuals were to be paid, with the remainder to go to specified qualifying charitable and educational institutions.
In computing the amount of the charitable remainder, the sums to be paid from the trust before the distribution to charity had to be subtracted from the amount of the trust corpus. One step in these calculations was the subtraction of the amount of New Jersey Transfer Inheritance Tax.1 Plaintiffs had paid $110,000 “on account” to New Jersey on March 26,1964, but the actual state tax owing was unknown at the time the Federal return was filed on October 26,1964. Accordingly, plaintiffs used an estimated figure of $350,000 in preparing the Federal return.
On December 2, 1965, the executors were notified by the Internal Revenue Service of adjustments made in the return, resulting in an overassessment of $37,450.85,2 the amount in *613controversy here. Included with the notice were forms showing the new computations on a line-by-line basis (Form 1272) and an explanation of the adjustments (Form 3230). Plaintiffs were requested to verify the computations and to execute and return Form 890-B, entitled “Estate Tax — Acceptance of Overassessment.” Plaintiff Ballantine and plaintiff bank, by its Vice President and Trust Officer, signified their acceptance of the overassessment and filed the executed form on December 16,1965.
The reason for the overassessment was the tax examiner’s belief that the specific bequests payable from the trust residue should be reduced to present worth according to a life factor, since these bequests were not payable until after the termination of the life estate in the trust corpus. The decrease in the amount of the specific bequests increased the remainder to charity and the concommitant charitable deduction. The estate tax liability was accordingly less. In his recalculations the examiner employed the $350,000 New Jersey tax estimate used in the original return.
When the examiner’s conclusions were internally reviewed by the Service, however, it was determined that the specific bequests were not “deferred payments,”3 'and that the examiner’s reduction of the amounts of the 'bequests was improper. Accordingly, on March 22, 1966, plaintiffs were notified of a readjustment of the return which in essence reversed the calculations of the examiner in regard to the specific bequests and returned to the position originally taken by plaintiffs. .The same forms as those sent previously were included to explain the new computations. The result, however, was a deficiency of $4,950.63.4 Plaintiffs executed a second Form 890-B whereby they accepted the deficiency assessment, which was paid. The revised calculations also used the estimated New Jersey tax figure of $350,000.
The total inheritance tax liability to the State of New Jersey was in fact only $174,942.95. The balance due of *614$64,942.95 (in addition to the $110,000- previously on account) was paid by the executors on September 29, 1966. Plaintiffs state that the use of the estimated New Jersey tax figure in the Federal return instead of the actual amount has resulted in an overassessment of approximately $65,000 in Federal estate tax. It is clear that some amount of overassessment has been received and held by the Government.
Plaintiffs have not filed a claim for refund with the Internal Revenue Service on Form 843, the usual method.5 However, they argue that the admission 'by the Service of an overassessment of $37,450.85 on the first Form 890-B, when accepted 'by the executors, was in fact a claim for refund. As authority for this position plaintiffs cite Rev. Rul. 68-65, 1968-6 Int. Rev. Bull. 25,26 r
The Form 870 on which the taxpayer has agreed to an overassessment of tax determined by the Service will, if executed and filed within the statutory period of limitations for filing a claim for credit or refund, be considered a valid claim for credit or refund of any overpayment of tax attributable to the overassessment. The grounds upon which the overassessment was determined by the Service shall be considered the basis of the claim. Bonwit Teller & Co. v. United States, 283 U.S. 258 (1931); Ct. D. 334, C.B. X-l, 328 (1931).
Since this ruling was not published until February 5,1968, 10 days before the filing of suit here, there might be some question concerning the applicability of that provision to this case.6 Defendant, however, does not challenge plaintiffs’ reliance upon the ruling, and we assume arguendo that it is applicable.7
As the body of the ruling explains, when the Service ad*615mits that a taxpayer has paid an overassessment, it is unnecessary to file Form 843, since the fact of overpayment and the reasons therefor are known by the Service prior to the execution of a form of the 870 or 890 'series by taxpayer. However, the ruling provides that the grounds upon which the over-assessment is determined by the Service shall be considered the basis of the claim. The obvious reason for this qualification is that the Service normally has no knowledge of the nature of a taxpayer’s claim, and the burden is upon the taxpayer to apprise the Service of the essentials necessary to establish a right to a refund.
The attitude expressed in the ruling accords with the well-established principles governing administrative claims for refund, as set forth in such cases as Union Pac. R.R. v. United States, 182 Ct. Cl. 103, 389 F. 2d 437 (1968), and American Radiator & Standard Sanitary Corp. v. United States, 162 Ct. Cl. 106, 318 F. 2d 915 (1963).
. It is an undisputed general rule that a ground for refund neither specifically raised by, nor comprised within the general language of, a timely formal or informal application for refund to the Internal Kevenue Service cannot be considered by a court in which a suit for refund is subsequently initiated. United States v. Felt & Tarrant Mfg. Co., 283 U.S. 269 (1931); Real Estate-Land Title & Trust Co. v. United States, 309 U.S. 13, 17-18 (1940); International Curtis Marine Turbine Co. v. United States, 74 Ct. Cl. 132, 56 F. 2d 708 (1932); The Midvale Co. v. United States, 133 Ct. Cl. 881, 138 F. Supp. 269 (1956); Williamson v. United States, 155 Ct. Cl. 279, 292 F. 2d 524 (1961). The rule that a taxpayer cannot present one ground for refund in its claim and a different ground in its petition is designed both to prevent surprise and to give adequate notice to the Service of the nature of the claim and the specific facts upon which it i’s predicated, thereby permitting an administrative investigation and determination. United States v. Memphis Cotton Oil Co., 288 U.S. 62 (1933). In addition, the Commissioner is provided with an opportunity to correct any errors, and if disagreement remains, to limit the scope of any ensuing litigation to those issues which have been examined and which he is willing to defend. * * *
Union Pac. R.R. v. United States, supra at 108-09, 389 F. 2d at 442.
*616Plaintiffs, as we understand them, do not dispute these principles. Their contention is that the calculations involving the charitable deduction necessarily and intimately involved the estimated amount of New Jersey inheritance tax. Therefore, the Service — because it was aware that adjustments were required in the charitable deduction — was adequately apprised of the basis for plaintiffs’ refund claim concerning the state tax, and the first Form 890-B was a valid claim for refund on the ground of overestimation of state tax. Plaintiffs rely upon language in Union Pac. R.R. v. United States, 182 Ct. Cl. 103, 110, 389 F. 2d 437, 443 (1968), and National Forge & Ordnance Co. v. United States, 139 Ct. Cl. 222, 223, 151 F. Supp. 937, 941 (1957), which indicates that the Commissioner, in evaluating a refund claim, is deemed to have considered subsidiary issues which are an integral part of the issue presented in the stated claim for refund.
The National Forge case and several others, all of which involved a net operating loss or carryback problem, were discussed and distinguished in Union Pacific. We found in Union Pacifio that, while in National Forge a particular method of computation was sufficiently called to the Commissioner’s attention by the claim, the claims of plaintiff railroad, which necessitated a 44-year recomputation of taxpayer’s earnings and profits, did not adequately notify the Service of an intent to claim refunds on grounds outside those stated in the claims.
The instant case is an even more appropriate one for the application of the Union Pacific doctrine. At the time the first Form 890-B was executed by the parties, neither plaintiffs nor defendant knew the precise amount of New Jersey tax to be paid. The estimated figure provided by plaintiffs was a constant used in all the computations. No separate calculations were necessary to arrive at the amount of the estimate. Plaintiffs at no time objected to defendant’s use of the figure in determining the adjustments. Thus, at the time the first Form 890-B was executed the amount of the state tax was not in controversy. Because the figure was a constant in the calculations and because the Service’s attention was not directed to the amount of the estimate by the charitable *617deduction issue, the overestimation of state tax cannot be said to be an intimately subsumed or subsidiary question raised by the refund claim. The issues are quite distinct. See Andresen v. United States, 186 Ct. Cl. 635, 645-647, 405 F. 2d 1232, 1238-39 (1969). For these reasons, it cannot be said that defendant’s admission of an over-assessment by virtue of improper determinations of the amounts of the specific and charitable bequests encompassed the present claim for overassessment based upon an over-estimation of state inheritance tax.8
Plaintiffs further argue that defendant should have known the correct amount of the state inheritance tax from the copy of decedent’s will and a knowledge of the size of the estate. Plaintiffs also point to the notice received by the Service from the State of New Jersey on October 12,1966 (some 10 months after the last adjustments involved herein), which stated the correct amount of New Jersey tax.
The answer to this contention is that plaintiffs were in just as good a position to determine the amount of state tax owing, but at no time did they adjust the original estimate. Moreover, changes in state law or judicial interpretation thereof before final settlement may have rendered erroneous any ad hoc calculations by the Government concerning the state tax. At best, then, any determinations regarding the New Jersey tax would always be slightly uncertain until the inheritance taxes were paid. Accordingly, defendant cannot be faulted for not using an estimated figure more accurate than plaintiffs’ in making the adjustments.
Plaintiffs have not argued that, when the Service finally received notice of the amount of New Jersey tax paid by the estate, anyone who had worked on the Federal return several months before even saw the notice, let alone remembered that the state tax figure used in preparation of the return was an estimate. It is not enough that defendant had information from which it could have deduced that plaintiffs were entitled to a refund. American Radiator & Standard Sanitary Corp. v. United States, supra at 114, 318 F. 2d at 920; Rosengarten *618v. United States, 149 Ct. Cl. 287, 294, 181 F. Supp. 275, 279, cert. denied, 864 U.S. 822 (1960).
Moreover, a claim for refund must have a written component. American Radiator & Standard Sanitary Corp v. United States, supra at 113, 318 F. 2d at 920; Sicanoff Vegetable Oil Corp. v. United States, 149 Ct. Cl. 278, 286, 181 F. Supp. 265,269 (1960). Plaintiffs did not in any manner notify defendant that it sought a refund by virtue of overestimation of state taxes subsequent to the Service’s receipt of the notice from New Jersey.9 Since, as we held above, the first Form 890-B did not apprise defendant of the fact that state inheritance taxes were overestimated, and since plaintiffs failed to otherwise call the issue to defendant’s attention in writing, plaintiffs have not filed the requisite written claim for refund. Compare Benenson v. United States, 257 F. Supp. 101 (S.D.N.Y. 1966), aff'd, 385 F. 2d 26 (2d Cir. 1967).
The taxpayer has the burden of notifying the Service that it seeks a refund and of indicating the grounds therefor. Although the actual knowledge of the Service may lessen the need for formality or specificity in a written claim, the essential burden cannot be shifted from taxpayer to the Service.
For these reasons, plaintiffs’ motion for summary judgment is denied, and defendant’s cross-motion is granted. The petition is dismissed for failure to state a claim within the jurisdiction of this court.

 26 U.S.C. § 2055(c) (1964).


 In addition to the increase in the gifts to charity, the adjustments were an increase in the value of decedent’s realty (with a concommitant increase in the marital deduction) and an increase in the amount of administration expenses.


 Since obviously payment of tiie specific bequests was deferred until the wife’s death, what the reviewer apparently determined was that the bequests were vested at the time of death.


 This presumably resulted from the other adjustments mentioned in footnote 2.


 Treas. Keg. § 301.6402-2(c). The period of limitations for filing claims for refund is either 3 years from the filing of the return or 2 years from the date the tax is paid, whichever date is later. 26 U.S.C. § 6511(a) (1964).


 We note, without relying on this point, that the Introduction to the Internal Revenue Bulletin indicates that all rulings are retroactive unless otherwise indicated.


 We do not now determine the present status of those cases which have held that the execution of a waiver or acceptance form does not constitute, standing alone, a formal or informal claim for refund. See Cumberland Portland Cement Co. v. United States, 122 Ct. Cl. 580, 530, 104 P. Supp. 1010, 1013 (1952) ; Benenson v. United States, 257 P. Supp. 101, 108 (S.D.N.Y. 1966), aff’d, 385 P. 2d 26 (2d Cir. 1967) ; True Bros., Inc. v. United States, 93 P. Supp. 107, 111 (D. Mass. 1950).


 Because of our decision on the central issue, we need not decide what effect the execution of the second Norm 890-B had upon the rights plaintiffs allegedly acquired by execution of the first.


 In executing the 890-B forms, plaintiffs were not precluded from later seeking a refund. Treas. Reg. § 601.105(b) (4).